                  Case 2:20-cv-09182-JMV-JBC Document 13 Filed 02/15/21 Page 1 of 2 PageID: 94


                 Santos v. The Trustees for the International Painters and
                            Allied Trades Pension Fund, et al .
                         Civil Action No. 2:20-cv-09182-JMV-JBC
                                   Administrative Record
 Date                                    Description                             Bates number
           Juan Santos ("Santos") Pension Benefit Application and supporting
01/31/18   documentation (Photo ID/passport)                                     AR00001-00007
01/31/18   FCS Group LLC - Juan Santos paystub                                        AR00008
           Santos International Painters and Allied Trades Industry Pension
02/09/18   Fund ("Pension Fund") Pension History Summary                         AR00009-00010
           Santos Work Detail History                                            AR00011-00012
           IUPAT - Member Management for Santos                                       AR00013
           Letter from Pension Fund to Santos - denial of application for
02/20/18   benefits                                                              AR00014-00016
02/20/18   Santos Pension Fund Pension History Summary                           AR00017-00018
02/20/18   Pension Application Checklist                                              AR00019
           Santos Pension Benefit Application with supporting documentation
06/22/18   and proof of mailing                                                  AR00020-00028
           Letter from Pension Fund to Santos enclosing payment election
07/12/18   forms, benefit calculation printout and work detail history           AR00029-00034
07/03/18   Pension Application Checklist                                         AR00035-00036
07/02/18   Santos Benefit Calculation                                            AR00037-00038
07/02/18   Santos Work Detail History                                                 AR00039
07/02/18   Santos Pension History                                                AR00040-00043
07/24/18   Santos signed benefit election paperwork and proof of mailing         AR00044-00053
           Letter from Pension Fund to Santos regarding IUPAT Industry
08/03/18   Pension Fund with check enclosure                                     AR00054-00055

10/18/18   Letter from Pension Fund to Santos regarding Suspension of Benefits   AR00056-00057
10/18/18   Pension Fund email correspondence regarding Santos                    AR00058-00068
           Letter from Pension Fund to FCS Group, LLC re: Revised
11/05/18   Compliance Audit                                                            AR00069
                  Case 2:20-cv-09182-JMV-JBC Document 13 Filed 02/15/21 Page 2 of 2 PageID: 95


           Novak Francella LLC Revised Compliance Audit of FCS Group,
           LLC                                                                 AR00070-00073
           Letter from D. Minervini, Esquire re: Suspension of Pension
12/10/18   Benefits, received 12/13/18                                              AR00074
           Letter from FCS Group, LLC to Pension Fund re Audit Period 1/1/15
12/13/18   - 12/31/17                                                               AR00075

01/15/19   Letter from Pension Fund to FCS Group for Santos double payment          AR00076
           FCS Group check #029385 payable to IUPAT Pension Fund                    AR00077
           FCS Group, LLC Remittance Report for Period 5/17-12/17              AR00078-00079
           Letter from FC Group, LLC to Pension Fund re: Employee Santos
12/29/17   Pension & Annuity Benefits 2017                                          AR00080
12/29/17   FCS Group, LLC check #029386 payable to Pension Fund                     AR00081
           FCS Group, LLC Remittance Report for Period 1/17-4/17               AR00082-00083
02/21/19   Appeal Acknowledgement Letter                                            AR00084
03/21/19   Santos - Pension History Summary                                    AR00085-00087
04/01/19   Santos Appeal Summary                                               AR00088-00089
04/12/19   Appeal Determination from Pension Fund to Santos                    AR00090-00092

           IUPAT Pension Plan Rules and Regulations as Amended restated as
           of January 1, 2015, with Amendments 1 through 7                     AR10000-10164
           Summary of Material Modifications 2018                              AR10165-10167
           Summary Plan Description Effective January 1, 2015                  AR10168-10248
